                                                           JS-6
 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,      No. CV 19-6397-JLS
12                 Plaintiff,        [CR 18-0244-JLS-2]
13           v.
14                                   ORDER TO TERMINATE WRIT OF
     MELQUIADES JACINTO LARA,
15                                   CONTINUING GARNISHMENT
                   Defendant.
16                                    [PEDRO S. PINEDO]
17
18
19
20
21
22
23
24
25
26
27
28
 1         Pursuant to the request for withdrawal of the United States, IT IS HEREBY
 2   ORDERED that the United States’ Application for Writ of Continuing Garnishment as to
 3   Garnishee Pedro S. Pinedo and the accompanying documents filed on July 24, 2019, are
 4   withdrawn and the matter is closed.
 5          IT IS SO ORDERED.
 6
     DATED: February 11, 2020
 7
 8
                                                Hon. Josephine L. Staton
 9                                              UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
